Case 2:19-cv-02123-DMG-AGR Document 39 Filed 08/23/19 Page 1 of 6 Page ID #:331



   1       Bret A. Stone SBN 190161 BStone@PaladinLaw.com
           Kirk M. Tracy SBN 288508 KTracy@PaladinLaw.com
   2
           Cory T. Baker SBN 315763 CBaker@PaladinLaw.com
   3       PALADIN LAW GROUP® LLP
           220 W. Gutierrez Street
   4
           Santa Barbara, CA 93101
   5       Telephone: (805) 898-9700
           Facsimile: (805) 852-2495
   6

   7       Counsel for Defendant Hussain M. Shaikh
   8
                              UNITED STATES DISTRICT COURT
   9
                             CENTRAL DISTRICT OF CALIFORNIA
  10

  11
           TC RICH, LLC, a California Limited        Case No. 2:19-CV-02123-DMG-AGR
  12       Liability Company, RIFLE FREIGHT,
           INC., a California corporation,           HUSSAIN M. SHAIKH’S REPLY IN
  13       FLEISCHER CUSTOMS BROKERS, a              SUPPORT OF MOTION TO
           sole proprietorship, RICHARD G.           DISMISS AND TO STRIKE
  14       FLEISCHER, an individual, and             PLAINTIFFS’ SIXTH CAUSE OF
  15       JACQUELINE FLEISCHER, an                  ACTION PURSUANT TO RULE
           individual,                               12(b)(1), 12(b)(6) AND 12(f)
  16
                            Plaintiffs,              [Re: ECF No. 29]
  17
                v.                                   Hearing:
  18                                                 September 6, 2019
           HUSSAIN M. SHAIKH, an individual,         9:30 a.m.
  19       HAROON KHAN, an individual, and           Courtroom 8C
  20       SHAH CHEMICAL CORPORATION,
           a California corporation.                 Judge Dolly M. Gee
  21
                            Defendants.
  22

  23            Plaintiffs’1 Opposition (ECF No. 32) to Hussain M. Shaikh’s (“Shaikh”)
  24   Motion to Dismiss and Motion to Strike (“Motion,” ECF No. 29) misses the mark,
  25   citing the Complaint and newly introduced evidence (none of which mentions PCE),
  26   rather than assessing the validity of the February 26, 2019 Notice of Endangerment
  27
       1
        TC Rich, LLC, Rifle Freight, Inc., Fleischer Customs Brokers, Richard G. Fleischer,
  28
       and Jacqueline Fleischer’s are collectively referred to as “Plaintiffs.”

                         REPLY IN SUPPORT OF MOTION TO DISMISS AND TO STRIKE
Case 2:19-cv-02123-DMG-AGR Document 39 Filed 08/23/19 Page 2 of 6 Page ID #:332



   1   and Intent to File Suit (“NOE,” ECF NO. 22-6, beginning at p. 112). As discussed at
   2   length in Shaikh’s Motion, the NOE fails to explain how Shaikh himself
   3   “contributed” to the alleged imminent and substantial endangerment. Instead, the
   4   NOE states that Shaikh’s mere ownership of property is sufficient to establish RCRA
   5   liability. NOE, at 12 (“. . . if the Court does not grant leave to amend the Complaint
   6   in the pending action, Plaintiffs will file a new lawsuit against you as the prior owner
   7   of the Property and seeking all available relief.”). Thus, the NOE fails to provide
   8   statutory notice to Shaikh and the Court must dismiss the RCRA claim against Shaikh
   9   for lack of subject matter jurisdiction.3
  10         The NOE did not properly identify Shaikh’s alleged contribution.
  11         For the reasons stated above, and those addressed in Shaikh’s Motion (see
  12   Motion, at section VI.A.), the NOE failed to give notice to Shaikh of his alleged
  13   contribution to an imminent and substantial endangerment. Tellingly, Plaintiffs
  14   concede in their Opposition that there must be a “measure of control” for contribution
  15   under RCRA. Opp’n at 15-17. The NOE does not claim any such measure of control
  16   and thus is insufficient. Instead, the NOE merely points to Shaikh’s ownership role,
  17   without any attempt to explain whether or how he had a measure of control sufficient
  18
       2
  19     Citations herein to filed documents refer to the court-generated ECF page number,
       rather than the number at the bottom of each page.
  20
       3
         Shaikh disputes all unsupported factual allegations within the Opposition, including
  21
       those citing only to the FAC, and especially unfounded allegations claiming,
  22   “Defendants have failed and refused to remediate the contamination – thus
       prolonging the threat to occupants and neighbors.” See Opp’n 12:18-22. Such
  23   allegations are inflammatory and not relevant to the present motion. Nonetheless,
       should the Court give them any consideration, Shaikh requests the Court take judicial
  24   notice, pursuant to Federal Rules of Evidence 201, of ECF No. 103 in the matter of
  25   TC Rich, LLC, et al. v. Pacifica Chemical Incorporated, et al. (C.D. Cal. No. CV 15-
       4878 DMG (AGRx)), a joint status report signed by all counsel therein and filed
  26   February 28, 2019, which states, “About eight months will be needed to conduct the
       ERD Pilot Test, the cost of which is approximately $175,000 and for which Pacifica’s
  27   insurer has agreed to pay as a defense cost, and which Pacifica has agreed to
       perform.” It is a mischaracterization by Plaintiffs to claim that defendants have failed
  28
       and refused to remediate contamination.
                                                -2-                         2:19-CV-02123-DMG-AGR
                        REPLY IN SUPPORT OF MOTION TO DISMISS AND TO STRIKE
Case 2:19-cv-02123-DMG-AGR Document 39 Filed 08/23/19 Page 3 of 6 Page ID #:333



   1   to establish RCRA liability. See NOE at 12.
   2         Also, the cases cited by Plaintiffs do not enhance their position, as each case
   3   discusses facts demonstrating a measure of control by defendants. See Community
   4   Ass’n for Restoration of the Env’t, Inc. v. Cow Palace, LLC, 80 F. Supp. 3d 1180,
   5   1229-30 (E.D. Wash. 2015) (discussing defendants’ management and decision-
   6   making authority); United States v. Ne. Pharm. & Chem. Co., 810 F.2d 726, 745 (8th
   7   Cir. 1986) (same). The NOE rests solely on Shaikh’s position as an owner—that is
   8   not sufficient. Further, Plaintiffs boldly claim that the cases cited in the Motion are
   9   factually distinguishable, but then make no effort to distinguish them. See Opp’n at
  10   15:23-24 & n.6 (citing but not discussing Interstate Non-Ferrous Corp., Stark-Tusc-
  11   Wayne Joint, and Wason Ranch cases). Instead, Plaintiffs cite the Court to alleged
  12   facts in the FAC, rather than the content of the NOE. See Opp’n at 15:24-16:9. The
  13   content of the later-filed First Amended Complaint (“FAC”) and newly introduced
  14   evidence submitted with the Opposition cannot go back in time and cure the defective
  15   NOE. Furthermore, the evidence submitted with Plaintiffs’ Request for Judicial
  16   Notice is irrelevant to the issues presently before the Court as those documents make
  17   no mention whatsoever of PCE. See ECF No. 33, at Exhibits 1 (“Constituents of
  18   Wastewater Discharge[:] Detergents & Softners”), 2 (generic references to “liquid
  19   waste,” “mixing tanks,” and need for an “approved pretreatment facility”, but no
  20   mention of waste composition), 3 (mentions of enforcement history and violations,
  21   but no explanation of what those violations were), 4 (mention of xylene; not PCE).
  22   If anything, these documents counter the allegations that sewer and clarifier
  23   discharges were a source of the PCE contamination. Thus, Plaintiffs fail to refute
  24   Shaikh’s arguments that the NOE failed to properly identify and put Shaikh on
  25   noticed of alleged violations or contribution to an endangerment. See Motion at
  26   13:21-15:5.
  27         The Opposition further claims that the notice requirements of 40 C.F.R. §
  28   254.3 do not even apply to RCRA citizen suits. Opp’n at 13-15. This, however, is
                                                -3-                         2:19-CV-02123-DMG-AGR
                        REPLY IN SUPPORT OF MOTION TO DISMISS AND TO STRIKE
Case 2:19-cv-02123-DMG-AGR Document 39 Filed 08/23/19 Page 4 of 6 Page ID #:334



   1   contrary to an abundance of cases that apply the notice requirements to claims under
   2   42 U.S.C. § 4972(a)(1)(A) and (a)(1)(B). E.g., City of Rialto v. United States DOD,
   3   2004 U.S. Dist. LEXIS 27122 (C.D. Cal. Apr. 15, 2004); Helter v. AK Steel Corp.,
   4   Case No. C-1-96-527, 1997 U.S. Dist. LEXIS 9852, at *27 (S.D. Ohio Mar. 31, 1997)
   5   (notice of suit under 42 U.S.C. § 6972(a)(1)(B) must comply with C.F.R. § 254.3);
   6   Sherrill v. Mayor & City Council, 31 F. Supp. 3d 750, 767 (D. Md. 2014), vacated
   7   on other grounds sub nom. Goldfarb v. Mayor & City Council of Balt., 791 F.3d 500,
   8   507 (4th Cir. 2015); Grine v. Coombs, No. 95-342 ERIE, 1997 U.S. Dist. LEXIS
   9   19690, at *15 (W.D. Pa. Apr. 11, 1997) (40 C.F.R. § 254.3(a) applies to suits brought
  10   under 42 U.S.C. § 6972(a)(1)(A)); Bd. of County Comm'rs of La Plata v. Brown
  11   Group Retail, Inc., 598 F. Supp. 2d 1185 (D. Colo. 2009) (same); Mejdreck v.
  12   Lockformer Co., No. 01 C 6107, 2002 U.S. Dist. LEXIS 14785, at *24-25 (N.D. Ill.
  13   Aug. 9, 2002) (same); Little v. Louisville Gas & Elec. Co., 33 F. Supp. 3d 791, 807
  14   (W.D. Ky. 2014) (applying 40 C.F.R. § 254.3(a) to suits brought under 42 U.S.C. §
  15   6972(a)(1)(A) & (B)); In re Voluntary Purchasing Grps., Inc. Litig., No. 3:96-CV-
  16   2985-H (VER, 2002 U.S. Dist. LEXIS 19819, at *4-5 (N.D. Tex. Oct. 16, 2002)
  17   (same). Therefore, Plaintiffs’ Opposition is unpersuasive.
  18         Furthermore, the Opposition claims, “The Notice Letter unquestionably
  19   provided Shaikh and the relevant agencies at least 90-days pre-suit ‘notice of
  20   endangerment,’ and Defendant has not claimed otherwise.” Opp’n at 12:8-10
  21   (emphasis added). This is false—the Motion specifically argues that notice to Shaikh
  22   was insufficient with respect Shaikh as an individual. See Motion, at sec. VII.A. The
  23   Opposition further confuses matters, claiming that Shaikh is “inappropriately arguing
  24   form over substance.” Opp’n at 12:14-15. In fact, it is both form and substance that
  25   are required to provide the proper statutory notice. See 40 C.F.R. § 254.3(a); Rialto,
  26   2004 U.S. Dist. LEXIS 27122, *21-22 (emphasis added).
  27         Thus, for the reasons stated above and in Shaikh’s Motion, Plaintiffs’ RCRA
  28   cause of action against Shaikh should be dismissed. For these same reasons, the
                                                -4-                         2:19-CV-02123-DMG-AGR
                        REPLY IN SUPPORT OF MOTION TO DISMISS AND TO STRIKE
Case 2:19-cv-02123-DMG-AGR Document 39 Filed 08/23/19 Page 5 of 6 Page ID #:335



   1   portion of Shaikh’s motion to strike regarding Shaikh’s inclusion in the allegations
   2   under the RCRA cause of action and in the prayer for relief, should be stricken.
   3         The Plaintiffs should not be granted leave to amend.
   4         As stated in the Motion (at p. 12), the Ninth Circuit has held that dismissal
   5   without leave to amend is appropriate where it lacks subject matter jurisdiction due
   6   to insufficient notice:
   7         In Hallstrom v. Tillamook County . . . we held that the 60-day notice
   8         requirement for a RCRA subsection A claim is jurisdictional and mandatory.
             [citation] We see no reason why that reasoning would not apply equally to the
   9         90-day notice requirement for a claim under subsection B. Ascon has not
             pleaded that it has provided 90-day notice; it has not pleaded that it has notified
  10         the Attorney General. We therefore lack subject matter jurisdiction over
             Ascon’s RCRA subsection B claim.
  11

  12   Ascon Props., Inc. v. Mobil Oil Co., 866 F.2d 1149, 1160 (9th Cir. 1989) (affirming
  13   dismissal of RCRA claim without leave to amend); Covington v. Jefferson Cty., 358
  14   F.3d 626, 636 (9th Cir. 2004) (“Both notice provisions are jurisdictional: Absent
  15   compliance with a required notice provision, we lack subject matter jurisdiction to
  16   hear the RCRA claims.”). Simply put, amending the operative complaint will not
  17   cure the defective notice provided in the NOE.
  18         Shaikh’s motion to dismiss and strike do not dispute “disposal.”
  19         Last, Plaintiffs’ Opposition, in response to Shaikh’s 12(b)(6) motion to dismiss
  20   and 12(f) motion to strike, fails to point out any valid excuse for their conclusory
  21   allegations that Shaikh treated, stored, or transported hazardous wastes. Rather,
  22   Plaintiffs once again repeatedly point only to allegations of disposal. See Opp’n at
  23   19:19-21 (quoting case law about “the disposal of hazardous waste” and a defendant
  24   that had a measure of control over waste “at the time of disposal); 19:23 (“disposal
  25   of hazardous waste begins with an act of disposal”). The Opposition pledges that the
  26   FAC is “replete with factual allegations regarding Shaikh’s contribution to ‘the past
  27   or present handling, storage, treatment, transportation, or disposal’ of hazardous
  28   waste at the Property” (Opp’n at 20:15-17), but then proceeds to only refer to disposal
                                                -5-                         2:19-CV-02123-DMG-AGR
                        REPLY IN SUPPORT OF MOTION TO DISMISS AND TO STRIKE
Case 2:19-cv-02123-DMG-AGR Document 39 Filed 08/23/19 Page 6 of 6 Page ID #:336



   1   of hazardous waste. See Opp’n at 20:27-21:1 (“. . . during which periods hazardous
   2   substances were disposed of at the Propeorty”); 21:15-17 (reference to “discharge of
   3   liquid waste”). As detailed in the Motion, at page 15-18, none of these constitute or
   4   amount to “treatment,” “storage,” or “transportation” of hazardous waste under
   5   RCRA. Plaintiffs’ argument is essentially that if they allege disposal of hazardous
   6   waste, then one can plausibly infer treatment, storage, or transportation. However, a
   7   review of the allegations in the FAC, cited in both the Motion and Opposition,
   8   demonstrate the only plausible claim is for disposal of hazardous waste.
   9            To wit, Plaintiffs unsuccessfully attempt to support their argument by stating,
  10   “both companies stored and utilized chlorinated solvents such as PCE at the Property
  11   . . . .” Opp’n at 21:12-13. Again, as detailed in the Motion, contrary to that conclusory
  12   allegation, the general allegations of the FAC merely claim that Shah and Pacifica
  13   used and stored PCE to mix with other chemicals for sale (see FAC at ¶¶ 19-23)—
  14   meaning the PCE and other chemicals were not hazardous wastes because they had
  15   not been discarded during those processes.
  16            The allegations of the FAC support only a theory of “disposal” for liability
  17   under RCRA against Shaikh. To the extent the Court denies Shaikh’s 12(b)(1)
  18   challenge to subject matter jurisdiction, it should dismiss or strike the portions of the
  19   RCRA cause of action alleging treatment, storage, and transportation or hazardous
  20   waste.
  21        Dated: August 23, 2019                  PALADIN LAW GROUP® LLP
  22                                             By:     /s/ Kirk M. Tracy
  23                                                    Kirk M. Tracy
                                                        Counsel for Defendant
  24                                                    Hussain M. Shaikh
  25

  26
  27

  28
                                                  -6-                         2:19-CV-02123-DMG-AGR
                          REPLY IN SUPPORT OF MOTION TO DISMISS AND TO STRIKE
